20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg 1
                                       of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg 2
                                       of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg 3
                                       of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg 4
                                       of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg 5
                                       of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg 6
                                       of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg 7
                                       of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg 8
                                       of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg 9
                                       of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 10
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 11
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 12
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 13
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 14
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 15
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 16
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 17
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 18
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 19
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 20
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 21
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 22
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 23
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 24
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 25
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 26
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 27
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 28
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 29
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 30
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 31
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 32
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 33
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 34
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 35
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 36
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 37
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 38
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 39
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 40
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 41
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 42
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 43
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 44
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 45
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 46
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 47
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 48
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 49
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 50
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 51
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 52
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 53
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 54
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 55
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 56
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 57
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 58
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 59
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 60
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 61
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 62
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 63
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 64
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 65
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 66
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 67
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 68
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 69
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 70
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 71
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 72
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 73
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 74
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 75
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 76
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 77
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 78
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 79
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 80
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 81
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 82
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 83
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 84
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 85
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 86
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 87
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 88
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 89
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 90
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 91
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 92
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 93
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 94
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 95
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 96
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 97
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 98
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20     Entered 06/20/20 21:15:49   NoR 2   Pg 99
                                          of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    100 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    101 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    102 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    103 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    104 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    105 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    106 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    107 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    108 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    109 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    110 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    111 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    112 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    113 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    114 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    115 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    116 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    117 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    118 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    119 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    120 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    121 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    122 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    123 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    124 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    125 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    126 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    127 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    128 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    129 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    130 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    131 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    132 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    133 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    134 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    135 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    136 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    137 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    138 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    139 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    140 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    141 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    142 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    143 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    144 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    145 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    146 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    147 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    148 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    149 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    150 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    151 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    152 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    153 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    154 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    155 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    156 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    157 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    158 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    159 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    160 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    161 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    162 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    163 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    164 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    165 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    166 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    167 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    168 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    169 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    170 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    171 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    172 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    173 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    174 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    175 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    176 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    177 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    178 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    179 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    180 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    181 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    182 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    183 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    184 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    185 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    186 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    187 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    188 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    189 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    190 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    191 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    192 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    193 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    194 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    195 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    196 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    197 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    198 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    199 of 200
20-01188-jlg   Doc 1-1   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR 2   Pg
                                    200 of 200
